DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/225,513 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0089881 to Stevenson et al. (hereinafter Stevenson) used in the previous Office Action.

With respect to claim 1, Stevenson teaches shaped ceramic abrasive particles comprising materials such as alumina (Stevenson, abstract, [0048], [0161]) which comprises opposed first and second ends joined to each other by at least two longitudinal sidewalls, wherein at least one of the at least two longitudinal sidewalls is concave along its length, and wherein at least one of the first and second end is a fractured surface (Stevenson, Figures 7, 10 and 26). Stevenson discloses more than one embodiments, and more than one shape for the shaped abrasive particles; 
Moreover, Stevenson teaches elongated abrasive particles having primary and second aspect ratios of at least 1:1 or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088]). Additionally, the reference discloses, at least, one embodiment in which the at least one of the first and second ends is a fractured surface (Stevenson, Figure 26 and [0217]).
Therefore, the reference is seen to render the shapes having a fractured side end obvious. Considering the embodiments of the reference, it is expected of Stevenson to render obvious an elongate shaped ceramic abrasive particle rendering the combination of the claimed features obvious as motivated by MPEP 2144.06 (I). Said section in MPEP states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Nevertheless, it is important to note that Stevenson teaches the aspect ratio and ceramic type material for all their embodiments.

With respect to claim 4, as noted above, Stevenson teaches aspect ratios of at least 1:1, or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088]).

With respect to claim 5, as noted above, Stevenson teaches aspect ratios of at least 1:1, or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088}).

With respect to claim 6, as noted above, Stevenson teaches that the ceramic type abrasive particles comprise alumina (Stevenson, [0048] and [0161)).

With respect to claim 7, Stevenson renders the elongate shaped ceramic abrasive particles of claim 1 obvious, and the fact that the reference is open to the use of such shaped particles is taken to render claim 7 obvious with respect to a plurality of particles, in an abrasive article, mostly comprised of such elongate abrasive particles.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.

The examiner, respectfully, submits that Applicant has incorporated only portions of the previous claim 2; it was the cumulative limitation of previous claim 2 which placed said claim in condition for allowance. 

Applicant’s arguments, see pages 2 and 5, filed 01/18/2022, with respect to currently amended claim 3 have been fully considered and, in view of the amendment made to said claim, are persuasive.  The rejection of claim 3 has been withdrawn. 

Allowable Subject Matter
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an elongate shaped abrasive particle comprising an elongate shaped ceramic body having opposed first and second ends joined to each other by at least two longitudinal sidewalls, wherein at least one of the at least two longitudinal sidewalls is concave along its along its length, and wherein at least one of the first and second ends is a fractured surface, and wherein said at least two longitudinal sidewalls comprise four longitudinal, two of which are parallel.
Stevenson teaches elongate shaped abrasive particle, as detailed out above, having fractured end in embodiment of Figure 26; however, said embodiment does not teach the cumulative limitation of currently amended claim 3 with emphasis on “said at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731